Citation Nr: 1805842	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service connected chronic bronchitis, rated as noncompensably (0 percent) disabling from March 4, 2013; as 10 percent disabling from February 4, 2014 based on asthma with chronic bronchitis (previously rated as chronic bronchitis); and as 30 percent disabling from October 6, 2016 based on asthma with chronic bronchitis (previously rated as chronic bronchitis).  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1979 to December 1992. 

This matter was originally before the Board of Veterans' Appeals (Board) following an appeal from an October 2013 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.

In August 2017, the Veteran testified during a videoconference hearing before the undersigned. A transcript of that hearing is of record.

In January 2018, additional evidence was associated with the claims file. The Veteran has not submitted a waiver of her right to have the RO initially consider this additional evidence. See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2017); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). As such, the claim must be remanded for the Agency of Original Jurisdiction (AOJ) to consider the evidence.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The last Supplemental Statement of the Case (SSOC) regarding the claim was issued in June 2017. Subsequently, additional pertinent and non-duplicative evidence, including a January 2018 VA examination report, was added to the claims file. There is no waiver of RO review of this evidence. As no additional SSOC has been issued addressing this evidence, the Board has no discretion and is obliged to remand the issue to the RO for consideration of all evidence submitted since the June 2017 SSOC. See 38 C.F.R. §§ 19.37(b), 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim to include consideration of all records received since the June 2017 SSOC, including the January 2018 VA examination report. If any benefit sought on appeal is not granted in full, the AOJ should furnish an SSOC, afford the Veteran and her representative an opportunity to respond, and then return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




